DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 11/23/2022.
Claims 1, 2, 11, and 20 have been amended. 
Claims 1-20 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims 1-20 in the previous office action have been maintained.
The 35 U.S.C. 103 rejections of claims 1-20 in the previous office action have been withdrawn in the light of Applicant’s amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 11, and 20) are directed to the managing of inventory and price data (e.g. receiving data on inventory; determining an inventory level; generating a decision on a price change). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as sales activities and business relations. The commercial interactions are entered into when the determining inventory levels and generating prices changes are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – module, scanning devices, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0049) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as modules, scanning devices, database, computing device, processor, entity devices. When considered individually, the modules, scanning devices, database, computing device, processor, and entity devices claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0049]) “The processor 420 can include any general purpose processor and a hardware module or software module,” [0052] “An output device 470 can also be one or more of a number of output mechanisms known to those of skill in the art. In some instances, multimodal systems enable a user to provide multiple types of input to communicate with the computing system 400. The communications interface 480 generally governs and manages the user input and system output. There is no restriction on operating on any particular hardware arrangement and therefore the basic features here may easily be substituted for improved hardware or firmware arrangements as they are developed.”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 4, 5 8-10, 12, 14, 15, 18, and 19 directed to iteratively determining the inventory levels and price changes.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include method of organizing human activity which include commercial interactions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 6, 7, 13, 16, and 17 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Lastly, the Examiner would recommend that Applicant amend the claims to recite or be directed to positive recitation such as; when is the price actually changed or the action of price changed has happened. It seems like specification at 0030 and 0031 my help with this. The Applicant can feel free to contact the Examiner before filing the next response.


Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-20 is removed in light of the Examiner’s Statement, Applicant's claims, and remarks of 11/23/2022, which are deemed persuasive as to independent claims 1, 11, 20. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found below.

Examiner Statement:
Although, Sanli in view of Agarwal in view of Vitulli teaches price changes based a plurality of facts, which includes current and ending dates (i.e. holidays). These does not teach applying respective weight to each factor.

Claims:
Claim 1
 a system, comprising:
a database;
a computing device configured to communicatively couple with the database, the computing device including:
a product inventory engine (PIE) module configured to:
receive, from one or more scanning devices and by a processor of the computing device, data of an inventory of an item;
aggregate, using the processor, the received data and determine a total quantity of the item currently available, based on the aggregated data;
receive, from the database and by the processor, supply data for the item over a specified period of time, wherein the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a second entity for the specified period of time and (ii) an item version;
determine, using the processor, an inventory level of the item based on the aggregated data and the supply data, wherein the inventory level indicates a future inventory of the item versus the total quantity of the item currently available, and an intelligent pricing engine (IPE) module configured to:
receive, from the database and by the processor, a set of rules regulating the item, wherein the set of rules includes at least one override corresponding to the item;
generate, using the processor and according to the set of rules, a decision on a price change for the item based on a plurality of factors including: a change of the inventory level of the item, the item version of the future inventory, and a distance between a current date and an expiration date of the item, wherein a respective weight is assigned to each factor when the decision is generated; and
send the decision to one or more entity devices associated with corresponding one or more entities, wherein each entity device is configured to communicatively couple with the computing device.

Claim 11
	a computer-implemented method, comprising:
receiving, by a processor of a computing device and from one or more scanning devices, data of an inventory of an item;
aggregating, using the processor, the received data and determining a total quantity of the item currently available, based on the aggregated data;
receiving, from a database and by the processor, supply data for the item over a specified period of time, wherein the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a second entity for the specified period of time and (i) an item version;
determining, using the processor, an inventory level of the item based on the aggregated data and the supply data, wherein the inventory level indicates a future inventory of the item versus the total quantity of the item currently available, 
receiving, from the database and using the processor, a set of rules regulating the item, wherein the set of rules includes at least one override corresponding to the item;
generating, using the processor and according to the set of rules, a decision on a price change for the item based on a plurality of factors including: a change of the inventory level of the item, the item version of the future inventory, and a distance between a current date and an expiration date of the item, wherein a respective weight is assigned to each factor when the decision is generated; and
sending the decision to one or more entity devices associated with corresponding one or more entities.

Claim 20
	a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising:
receiving, from one or more scanning devices and by a processor of the computing device, data of an inventory of an item;
aggregating, using the processor, the received data and determining a total quantity of the item currently available;
receiving, from a database and by the processor, supply data for the item over a specified period of time, wherein the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a second entity for the specified period of time and (ii) an item version;
determining, using the processor, an inventory level of the item based on the aggregated data and the supply data, wherein the inventory level indicates a future inventory of the item versus the total quantity of the item currently available, 
receiving, from the database and by the processor, a set of rules regulating the item, wherein the set of rules includes at least one override corresponding to the item;
generating, using the processor and according to the set of rules, a decision on a price change for the item based on a plurality of factors including: a change of the inventory level of the item, the item version of the future inventory, and a distance between a current date and an expiration date of the item, wherein a respective weight is assigned to each factor when the decision is generated; and
sending the decision to one or more entity devices associated with corresponding one or more entities.

Applicant’s Remarks of 11/23/2022 at pg. 9 as follows:
“First, Sanli does not teach or suggest that this decision on a price change is generated based on a plurality of factors each with a respective assigned weight. Second, Sanli does not teach or suggest that the plurality of factors include: a change of the inventory level of the item, the item version of the future inventory, and a distance between a current date and an expiration date of the item. Although other references are cited, it is not obvious to one skilled in the art to modify Sanli in view of other references to teach or suggest these features either. 
As such, the cited references, either alone or in combination, do not teach or suggest "generate, using the processor and according to the set of rules, a decision on a price change for the item based on a plurality of factors including: a change of the inventory level of the item, the item version of the future inventory, and a distance between a current date and an expiration date of the item, wherein a respective weight is assigned to each factor when the decision is generated," as recited in the amended claim 1.”
Page 9 of 13 
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Arguments
Applicant’s arguments filed 11/23/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/23/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 10-15 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. The Examiner has considered each and every claim. Regarding the additional elements: modules, scanning devices, database, computing device, processor, entity devices the specification supports that these items are not additional elements that integrate the abstract into a practical application. Though the modules sounds like an additional element, there is nowhere in the specification that clearly states if the product inventory engine and the intelligent pricing engine modules are software or hardware, there are multiple description of the modules connecting and collect data, at specification 0018-0024, “ 0019, The product inventory engine 102, the intelligent pricing engine 104, and the database 106, may each comprise computing hardware, computing software, or a combination thereof to implement the desired functions and features. In addition, the product inventory engine 102, the intelligent pricing engine 104, and the database 106 may embody a server cluster with each of the product inventory engine 102, the intelligent pricing engine 104, and the database 106 operates on one server. The product inventory engine 102, the intelligent pricing engine 104, and the database 106 may embody a cloud computing environment. Further, a portion or whole of the system 100 may be configured to operate by different parties. For example, the product inventory engine 102 and the intelligent pricing engine 104 may be operated by a retail store, and the database 106 may be operated by a cloud computing provider.”  Therefore, the product inventory engine and the intelligent pricing engine modules maybe generic machines.
The Applicant is basically relying on the system elements as integrating the abstract idea into a practical application but those system elements aren't really utilized in any particular manner, and the specification indicates that at 0019 " the product inventory engine 102 and the intelligent pricing engine 104 may be operated by a retail store, and the database 106 may be operated by a cloud computing provider. "; 0020“The product inventory engine 102 may be configured to receive product data and product scanning information from various sources, for example, the product supplier and product scanning robots or store associates”, which indicates the lack of particularity in the application to the technological environment.  Furthermore, at 0049 the Applicant recites that “The processor 420 can include any general purpose processor and a hardware module or software module, such as module 1 462, module 2 444, and module 3 466 stored in storage device 460, configured to control the processor 420.”  These citations are a strong indicator that the technical application is NOT particular.
Then, in using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. The claims when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular environment. Moreover, the evidence that Claim 1 represent the Abstract idea include: 
receive data on an inventory of an item;
aggregate the received data and determine a total quantity of the item currently available, based on the aggregated data;
receive supply data for the item in a specified period of time, wherein the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a second entity for the specified period of time and (ii) an item version;
determine an inventory level of the item based on the aggregated data and the supply data, wherein the inventory level indicates a future inventory of the item versus the total quantity of the item currently available, 
receive a set of rules regulating the item, wherein the set of rules includes at least one override corresponding to the item;
generate according to the set of rules a decision on a price change for the item based on a plurality of factors including: a change of the inventory level of the item, the item version of the future inventory, and a distance between a current date and an expiration date of the item, wherein a respective weight is assigned to each factor when the decision is generated;
send the decision associated with corresponding one or more entities.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recite limitations for managing of inventory and price data, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) which are still considered an abstract idea under the 2019 PEG. The managing of inventory and price data is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 14 that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.
Lastly, at pg. 13 and 14 the Applicant seem to be arguing that the PIE module has integrated the abstract idea into a practical application by training data. Examiner would like to point out that the modules and limitations seems to been just steps for processing data and that modules in particular are not training the data to cause a useful result. The modules in the claims are just applied to the claims but not used for practical application. As such, when applying the module in the claims for moving the abstract idea to a practical application, the module element should do the following three limitations:
(1) train a condition module, 
(2) apply the trained condition module, 
(3) apply as input to the trained condition module.  
As the module in the instant claims and the specification does not teach or do any actions such as training data, and then with the said trained data create results. These actions will then teach practical application. The Examiner find no indication in the specification, nor does Applicant direct the Examiner to any indication, that the claimed use of the modules involves anything other than the application of a known technique in its normal, routine, and ordinary capacity.

At page 12 and 13 Applicant argues similarity to Example 37.
In response, Examiner respectfully disagrees. Applicants have not identified any disclosure in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. Examiner finds, unlike Example 37, managing of inventory and price data (i.e. receiving data on inventory item, aggregating the received data, receiving supply data, determining an inventory level, receiving a set of rules) is not an improvement to the functioning of the interface or database. Contrary to the Applicants’ argument, there is no GUI, interface, or human interaction in claim 1. The database elements recited in the claim does not perform any unconventional functions that can be considered “significantly more” than the judicial exception. Examiner finds the database are used as a tool to present the analysis of the abstract idea, much like requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); see MPEP 2106.05(f).similar to Claim 3 of Example 37, which ranks icons based on a determined amount of use. Examiner finds Applicant’s invention aims to solve a business problem— project administrator—rather than a technological one. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as non-statutory subject matter.
When determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) (“Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years.”); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP § 2144.04. Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007); see also MPEP § 2143, Exemplary Rationales D and F. Likewise, it has been found to be obvious to adapt an existing process to incorporate Internet and Web browser technologies for communicating and displaying information because these technologies had become commonplace for those functions. Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1326-27, 87 USPQ2d 1350, 1357 (Fed. Cir. 2008).

At page 13 and 14 Applicant argues similarity to Example 42.
In response, the Examiner respectfully disagree. The instant claims are not similar to Example 42, as the instant claims are missing the important feature of real-time execution, as well as other features. The Instant claims are a system of managing of inventory and price data that are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology. Furthermore, the Examiner would like to point the Applicant to the 2019 PEG, in which sending electronic messages will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Furthermore, there is no requirement that Examiner provide in his 101 analysis additional extrinsic or supporting evidence, such as a prior art reference to demonstrate an abstract idea.

At pg. 14 and 15, Applicant argues “Applicant's independent claims amount to "significantly more" than any alleged abstract idea under Step 2B”, “Applicant's claims recite subject matter that is distinguished over the prior art of record. Thus, the independent claims involve an "inventive concept" under § 101 because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry.”
In response, Examiner respectfully disagrees. First, note that whether or not the claims are novel or obvious is evaluated with respect to satisfying the conditions of 35 USC 102 / 35 USC 103, not necessarily determining whether the claims are eligible under 35 USC 101. 
In light of the Berkheimer Memo Examiner did point to paragraphs of the claimed inventions specification (e.g. para. 0049, 0052) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 5, 10-11 of Final Office Action). 
Lastly, the Examiner would like to point the Applicant to the 2019 PEG, which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Applicant argues at pg. 15, that the claims are similar to Amdocs Limited.
The Examiner respectfully disagree. Amdocs was eligible because it was based on solving a technological problem in a distributed architecture of dealing with massive record flows which previously required massive databases. See pages 20-23 of decision. In contrast, Applicant’s claim here is not directed to improving how multiple computers operate together, but rather, only recites data being transferred between computers. The claims don’t recite an unconventional arrangement, when viewed as a whole, and Amdocs was not stating that any “managing of inventory and price data” makes a claim eligible. The instant claims are not directed to the managing of inventory and price data and processing data before being transmitted to a centralized entity, which the Federal Circuit concluded that the claims of Amdocs Limited is much closer to those in Bascom and DDR Holdings. wherein the Applicants instant claims is much closer to In re Ferguson and directed to an abstract idea of sales activities or behaviors.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams, U.S. Pub. 20050278211, (discussing the product managing to include pricing).
Field-Darragh, et al, U.S. Pub. 20160042315, (discussing the inventory management and pricing options).
Boyd, et al, CA. Pub. 2429189A1, (discussing the pricing method for products).
Bapat et al., A multi-period ordering and clearance pricing model considering the competition between new and out-of-season products, https://link.springer.com/article/10.1007/s10479-013-1498-x, Annals of Operations Research volume 242, pages207–221, 2016 (discussing the pricing of products going out of season).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624